Dejen, Judge,
dissenting. Intent to kill is not presumed where death does not ensue from the beating. Hawks v. State, 51 Ga. App. 317 (180 SE 363). It must be established by evidence sufficient to exclude every reasonable hypothesis save that the injury was caused by specific intent to kill, which may be shown by the reckless and wanton disregard of human life. Mundy v. State, 59 Ga. App. 509 (1 SE2d 605); Messer v. State, 120 Ga. App. 747 (172 SE2d 194). To show intent sufficient to support conviction one must show both that the weapon was one likely to produce death and that it was used in a manner likely to produce death (Nelson v. State, 4 Ga. App. 223 (60 SE 1072)), although the burden may also be carried by proof of other facts and circumstances. Finch v. State, 98 Ga. App. 480 (106 SE2d 86); Monday v. State, 32 Ga. 672 (79 AD 314).
*681In this case the defendant wanted to find out from the victim the whereabouts of a shotgun, which he could not have done if he had killed the victim. He came around twice looking for the gun and the victim said he “beat me up a little bit” each time. After the second time the defendant or someone with him said, “Come on, we’ve done enough to him,” and they voluntarily left. The defendant did not require hospitalization or medical treatment and was well in two or three days. It is my opinion that the wooden mallet was not a weapon likely to produce death nor was it used in such a manner and that there is an insufficient showing of specific intent to kill. This opinion is reinforced by evidence that the prosecutor and victim were friends and that there was no quarrel between them other than the defendant’s determination to locate a gun which was in the prosecutor’s possession. Also, the defendant or his friends had a pistol and could have shot the victim had they wished to kill him. What the defendant did instead was to use the mallet which belonged to the victim and was in the victim’s house. In my opinion a proper verdict would have been one finding the defendant guilty of assault and battery, but not assault with intent to murder.
I am authorized to state that Presiding Judge Hall and Judges Quillian and Whitman concur in this dissent.